DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 05/31/2022.  Claims 1, 2, 4, 6, 8-10, 12-15, 17, and 19-20 have been amended. Therefore, claims 1-6, 8-10, 12-17, and 19-20 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-6, 8-10, 12-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.    
3.	Under Step 1 of the two-part analysis from Alice Corp, claim 1 is/are directed to a process (an act or step, or a series of acts or steps) and claim 12 is directed to a manufacture (an article that is given a new form, quality, property, or combination through man-made or artificial means) – [see spec, ¶ 0094-0095]. Thus, the claim falls within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 1 which is representative of claim 12 recites:
 “applying a machine learning algorithm to learn a plurality of parameters of a machine learning model, wherein the applying the machine learning algorithm comprises: inputting features of the number of reviewer actions based on a number of weighted applications of a job posting, the features comprising at least one of, a rating of the application from the reviewer, a reply from the reviewer, or a rejection from the reviewer;”, and “generating, as an output, a prediction of a confirmed hire for the job posting based on the features of the number of reviewer actions related to the number of weighted applications for the job posting;”, “identifying a particular job posting;” and “for the particular job posting, inputting into a trained machine learning model the features of a number of reviewer actions related to a particular number of weighted applications into the model to generate a score for the particular job posting.”
The limitations as drafted under their broadest reasonable interpretation fall within the “mathematical concepts” and “certain methods of organizing human activity” groupings of abstract ideas because other than reciting [“a computer implemented”], the series of steps describe mathematical relationships/calculations for predicting “a confirmed hire” and “scoring a particular job posting” which encompasses mathematical concepts (i.e., mathematical relationships, calculations) and commercial interactions (i.e., marketing or sales activities or behaviors, and business relations.)   See MPEP 2106.04(a)(2)
Applicant’s specification emphasizes in ¶ [0001] - The present disclosure relates to machine learning and, more particularly, to using machine learning to generate a model that is used to predict hires in an opportunity platform.

As such, the Specification and limitations of claims 1 and 12 when considered as a whole pertains to performing mathematical relationships/calculations for predicting “a confirmed hire” and “scoring a particular job posting”.   The “applying” and “generating” steps recite a mathematical operation or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation may be reasonably characterized as falling within the "mathematical concepts" grouping. In addition, the series of steps describe evaluation processes for predicting a confirmed hire and scoring a particular job posting which may be performed by a recruiter/employer. Accordingly, the limitations as recited in the claims are an abstract idea. 
6.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “one or more computing devices”, “one or more storage media storing instructions”, “one or more processors” – see claims 1 & 12 adds the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea [Fig. 5 of Applicant’s Specification], as discussed in MPEP 2106.05 (f)
The other additional elements of: “storing job posting application data that indicates a plurality of applications to a plurality of job postings;”, “storing tracking data that indicates, for each job posting of the plurality of job postings, a number of reviewer actions with respect to applications to each job posting of the plurality of job postings;” add insignificant extra-solution activity to the judicial exception, i.e., data gathering, as discussed in MPEP 2106.05(g)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “one or more computing devices”, “one or more storage media storing instructions”, “one or more processors” are at best the equivalent of merely adding the words “apply it” to the judicial exception. At Step 2B, mere instructions to apply an exception cannot provide an inventive concept.
The other additional elements of: “storing job posting application data that indicates a plurality of applications to a plurality of job postings;”, “storing tracking data that indicates, for each job posting of the plurality of job postings, a number of reviewer actions with respect to applications to each job posting of the plurality of job postings;” all of which are extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra- solution activity in Step 2A should be re-evaluated in Step 2B.
At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. As discussed in MPEP 2106.05 (d)(Il) the Versata Dev. Group court decisions indicated “storing and retrieving information in memory” are computer functions that are well-understood, routine, and conventional functions when they are claimed as insignificant extra solution activity. Therefore, the conclusion that the storing steps are well-understood, routine, conventional activity is fully supported under Berkheimer Option 2. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.
8.	Claims 2-6, 8-10, 13-17, and 19-20 are dependent of claims 1 and 12.
For example, claims 2 and 13 recite “wherein the score is a first score, the method further comprising: generating a second number of weighted applications for the particular job posting based on the particular number of weighted applications and a subsequent application; inputting the second number of weighted applications into the model to generate a second score; based on the first score and the second score, generating a particular prediction of a confirmed hire for the subsequent application” merely further narrows how the judicial exception may be performed which does not integrate the judicial exception into a practical application or provide an inventive concept, claims 3 and 14 recite “wherein the model is a first model, the method further comprising: identifying a particular applicant; generating a value that is based on a number of applications submitted by the particular applicant; inputting the value into a second model, that is different than the first model, to generate a third score for the particular applicant; wherein generating the particular prediction is also based on the third score.” merely further narrows how the judicial exception may be performed which does not integrate the judicial exception into a practical application or provide an inventive concept, claims 4 and 15 recite “wherein: the tracking data indicates, for the particular job posting, a first number of reviewer actions of a first action type with respect to the particular job posting and a second number of reviewer actions of a second action type with respect to the particular job posting; the first action type is different than the second action type; generating the particular number of weighted applications is based on the first number of reviewer actions of the first action type and the second number of reviewer actions of the second action type.” merely further narrows how the judicial exception may be performed which does not integrate the judicial exception into a practical application or provide an inventive concept, claims 6 and 17 recite “based on the tracking data computing a weight for each action type of a plurality of action types, wherein each action type of a plurality of action types includes the first action type and the second action type; wherein generating the particular number of weighted applications for the particular job posting comprises: for each action type of the plurality of action types, computing a weighted action value; wherein the particular number of weighted applications is based on the weighted action value of each action type of the plurality of action types.” merely further narrows how the judicial exception may be performed which does not integrate the judicial exception into a practical application or provide an inventive concept, claims 10 and 20 recite “wherein: the job posting application data is first job posting application data; the plurality of applications is a first plurality of applications; the plurality of job postings is a first plurality of job postings that pertain to a first segment that is different than a second segment; the tracking data is first tracking data; the model is a first model; the method further comprising: storing second job posting application data that indicates a second plurality of applications to a second plurality of job postings that pertain the second segment; storing second tracking data that indicates, for each job posting of the second plurality of job postings, a second number of reviewer actions with respect to applications to each job posting; based on the second tracking data, using one or more machine learning techniques to learn a second plurality of parameters of a second model that is different than the first model; using the second model for job postings that pertain to the second segment.” merely further narrows how the judicial exception may be performed which does not integrate the judicial exception into a practical application or provide an inventive concept. Similarly, claims 5 and 16 recite “wherein the first action type includes one of message interaction between reviewer and applicant, profile view by reviewer, or rating of applicant by reviewer.” merely describes the data/information recited in the judicial exception which does not make the claimed invention any less abstract. Claims 8 and 19 recite “wherein a first parameter of the plurality of parameters of an job posting accounts for an imperfection, in predictions generated by the model, due to: profile updating loss due to one or more applicants not updating their respective profiles after becoming hired in response to applications to job postings, competition loss due to posters finding applicants from other hiring platforms, or multi-opportunity overcounting due to an applicant applying to multiple job postings within a single organization and becoming hired at one of them while each of the multiple job postings being marked as a confirmed hire.”, claim 9 recites “wherein a second parameter of the plurality of parameters allows for the imperfection in the prediction of the confirmed hire to increase as the number of weighted applications of a job posting increases.” merely describes the data/information recited in the judicial exception which does not make the claimed invention any less abstract.  Accordingly, none of the dependent claims provide an inventive concept or integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim(s) 1-6, 10, 12-17, and 20is/are rejected under 35 U.S.C. 103 as being unpatentable over Budzienki (US 2014/0244532 A1) in view of Flynn (US 2021/0073737 A1).

With respect to claims 1 and 12, Budzienski discloses a computer implemented method and one or more storage media comprising: 
storing job posting application data that indicates a plurality of applications to a plurality of job postings (¶ 0089: discloses job postings can be based on various metrics such as which job postings are more frequently applied to by users of the job posting system.); 
storing tracking data that indicates, for each job posting of the plurality of job postings, a number of reviewer actions with respect to applications to each job posting of the plurality of job postings (¶ 0090: discloses the employer activity component can be based on various metrics such as how many user resumes received in response to the job posting that the employer has viewed.); 
identifying a particular job posting (¶ 0105-0109: discloses the job posting system can generate a subset of job postings by selecting only job postings with some employer activity.); and 
for the particular job posting, inputting into a trained machine learning model the features of a number of reviewer actions related to a particular number of weighted applications into the model to generate a score for the particular job posting. (¶ 0092, 0105-0109: discloses a job posting score is calculated based on a weighted summation of multiple factors which represents a trained machine learning model. The job posting system accesses information about the number of times a job posting has been viewed by different users and the number of times a user has applied to the job posting. Using the accessed information, the job posting system calculates and scores each of the job postings in the identified subset.)
Budzienski does not explicitly disclose the following limitations. However, Flynn is within the same field of endeavor teaches in at least ¶ 0037 the Prediction App can be programmed to include a functionality for predicting the likelihood that a job applicant will accept an offer for a given position.
applying a machine learning algorithm to learn a plurality of parameters of a machine learning model (¶ 0033: discloses using machine learning to optimize the predictive model.), wherein the applying the machine learning algorithm comprises:
inputting features of the number of reviewer actions based on a number of weighted applications of a job posting, the features comprising at least one of, a rating of the application from the reviewer (¶ 0036: discloses performance ratings), a reply from the reviewer, or a rejection from the reviewer (¶ 0033, 0036: discloses acceptances and rejections of employment offers.), and 
generating, as an output, a prediction of a confirmed hire for the job posting (¶ 0022, 0037: discloses the Prediction App can generate an overall score that indicates the likelihood that a particular job applicant will excel at a job that has been posted. The Prediction App includes functionality for predicting the likelihood that a job applicant will accept an offer for a given position.) based on the features of the number of reviewer actions related to the number of weighted applications for the job posting (¶ 0022, 0036-0037: discloses the models output predictions for multiple events and the models use historical data received from performance ratings, acceptances, and rejections of employment offers);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to modify the method of Budzienski to include the functionality of the Prediction App as disclosed by Flynn to achieve the claimed invention.  As disclosed by Flynn, the motivation for the combination would have been to provide insights into identification of the best candidates for job openings. (¶ 0042)

With respect to claims 2 and 13, Budzienski discloses the method and one or more storage media, 
wherein the score is a first score (¶ 0087-0096, 0107-0108: discloses the job posting score.), the method further comprising: 
generating a second number of weighted applications for the particular job posting based on the particular number of weighted applications and a subsequent application (¶ 0089-0090, 0092, 0096: discloses measuring how many user resumes received in response to the job posting that the employer has viewed); 
inputting the second number of weighted applications into the model to generate a second score (¶ 0087-0096, 0107-0108: discloses a job posting score can be calculated based on a weighted summation of multiple factors including a measure of users that have applied for the job posting and a measure of the employer’s activity level in the job posting system.); 
Budzienski does not explicitly disclose the following limitations. 
However, Flynn discloses:
based on the first score and the second score, generating a particular prediction of a confirmed hire for the subsequent application. (¶ 0022: discloses the Prediction App can be programmed to generate an overall score that indicates the likelihood that a particular job applicant will excel at a job that has been posted.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention, to modify the job posting system of Budzienski, to include the features of based on the first score and the second score, generating a particular prediction of a confirmed hire for the subsequent application, as disclosed by Flynn to achieve the claimed invention.  As disclosed by Flynn, the motivation for the combination would have been to allow recruiter’s to predict future performance of candidates. (¶ 0022)

With respect to claims 3 and 14, Budzienski discloses the method and one or more storage media, 
wherein the model is a first model (¶ 0087-0096, 0107-0108: discloses a weighted summation of multiple factors including a measure of users that have applied for the job posting and a measure of the employer’s activity level in the job posting system.), the method further comprising: 
identifying a particular applicant (¶ 0062: discloses the job posting system can spot-light “trending” candidates); 
generating a value that is based on a number of applications submitted by the particular applicant (¶ 0066, 0072: discloses a measure of how many times the user applied for a job using the job posting system.); 
Budzienski does not explicitly disclose the following limitations.
However, Flynn discloses:
inputting the value into a second model, that is different than the first model, to generate a third score for the particular applicant (¶ 0036: discloses job application data is passed to a set of predictive models.); 
wherein generating the particular prediction is also based on the third score (¶ 0036: discloses the models output values “predictions” for multiple events).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention, to modify the job posting system of Budzienski, to include inputting the value into a second model, that is different than the first model, to generate a third score for the particular applicant wherein generating the particular prediction is also based on the third score, as disclosed by Flynn to achieve the claimed invention. As disclosed by Flynn, the motivation for the combination would have been to provide insights into identification of the best candidates for job openings. (¶ 0042)

With respect to claims 4 and 15, the combination of Budzienski and Flynn discloses the method and one or more storage media, wherein: 
the tracking data indicates, for the particular job posting, a first number of reviewer actions of a first action type with respect to the particular job posting (¶ 0083: Budzienski discloses information the job posting system can access can include information about the number of times a user’s resume has been viewed by different employers.) and a second number of reviewer actions of a second action type with respect to the particular job posting ¶ 0083: Budzienski discloses the number of times employers have shared a user’s resume, the number of times an employer is requested to connect with a user.);
the first action type is different than the second action type (¶ 0083: Budzienski discloses information about the number of times a user’s resume has been viewed by different employers which represents the first action type. ¶ 0083: Budzienski discloses the number of times employers have shared a user’s resume, the number of times an employer is requested to connect with a user which represents the second action type.); 
generating the particular number of weighted applications is based on the first number of reviewer actions of the first action type and the second number of reviewer actions of the second action type. (¶ 0062-0063, 0066: Budzienski discloses based on a weighted summation of multiple factors including a measure of how many times a user has applied for a job posting…a user score is calculated.  Resumes/users with the most activity can trend…the job posting system can utilize information about a user’s activity as well as employer activity to generate a set of candidates that are popular.)

With respect to claims 5 and 16, the combination of Budzienski and Flynn discloses the method and one or more storage media, 
wherein the first action type includes one of message interaction between reviewer and applicant, profile view by reviewer (¶ 0083: Budzienski discloses information about the number of times a user’s resume has been viewed by different employers), or rating of applicant by reviewer.

With respect to claims 6 and 17, the combination of Budzienski and Flynn discloses the method and one or more storage media, further comprising: 
based on the tracking data ¶ 0083: Budzienski discloses the system accesses information related to employer of interest in the user and information related to user activity in the job posting system.) computing a weight for each action type of a plurality of action types, wherein each action type of a plurality of action types includes the first action type and the second action type (¶ 0066-0068: Budzienski discloses weighting factors, CRemp is used to track each time an employer clicks on a user’s resume…IRemp can be calculated to track how frequently employers ask to connect with a user.);
wherein generating the particular number of weighted applications for the particular job posting comprises: 
for each action type of the plurality of action types, computing a weighted action value (¶ 0067: Budzienski discloses the data about clicks can be weighted to give a higher value to recent clicks...the data is weighted to give a higher value to recent connection requests than to older connection requests.);
wherein the particular number of weighted applications is based on the weighted action value of each action type of the plurality of action types. (¶ 0062 Budzienski discloses the job posting system can utilize employer activity to generate resumes who are viewed more often than others)

With respect to claims 10 and 20, Budzienski discloses the method and one or more storage media,
wherein:
the job posting application data is first job posting application data (¶ 0066, 0072: discloses ACuser the job posting system can track how many job postings the user has applied for during a particular time frame); 
the plurality of applications is a first plurality of applications (¶ 0066, 0072: discloses the data is weighed to give a higher value to recent job application activity than to older job application activity.); 
the plurality of job postings is a first plurality of job postings that pertain to a first segment that is different than a second segment (¶ 0087: discloses a set of postings that are being frequently viewed, shared, or applied.); 
the tracking data is first tracking data (¶ 0062-0072, 0083: discloses the job posting system can track each time an employer clicks on a user’s resume. the job posting system can track each time an employer shares a user’s resume.  The job posting system can track how frequently employers ask to connect with a user. ¶ 0113: discloses the job posting system stores in data repository information 1522 about the activity within the job posting system such as job and resume views, connections, applications, and sharing);
the model is a first model (¶ 0066: discloses a weighted summation of multiple factors.);
the method further comprising: 
storing second job posting application data that indicates a second plurality of applications to a second plurality of job postings that pertain the second segment (¶ 0113: discloses the job posting system stores user profile data 1514 including a user’s online resume and response text.); 
storing second tracking data that indicates, for each job posting of the second plurality of job postings, a second number of reviewer actions with respect to applications to each job posting (¶ 0113: discloses the job posting system stores information about the activity within the job posting system such as job and resume views, connections, applications, and sharing.);
Budzienski does not explicitly disclose the following limitations. 
However, Flynn discloses:
 based on the second tracking data, using one or more machine learning techniques to learn a second plurality of parameters of a second model that is different than the first model (¶ 0033: discloses the results can be used to continuously optimize the predictive model with machine learning.); 
using the second model for job postings that pertain to the second segment (¶ 0036: discloses the models output values “predictions” for multiple events).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the job posting system of Budzienski, to include based on the second tracking data, using one or more machine learning techniques to learn a second plurality of parameters of a second model that is different than the first model using the second model for job postings that pertain to the second segment, as disclosed by Flynn to achieve the claimed invention.  As disclosed by Flynn, the motivation for the combination would have been to use machine learning data and additional data to improve the predictive accuracy of the system. (¶ 0042)

12.	Claim(s) 8, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budzienki (US 2014/0244532 A1) in view of Flynn (US 2021/0073737 A1) in further view of Scarborough (US 2012/0078804 A1).

With respect to claims 8 and 19, the combination of Budzienski and Flynn does not explicitly disclose the method and one more storage media, 
However, Scarborough discloses:
wherein a first parameter of the plurality of parameters of an job posting accounts for an imperfection in predictions generated by the model (¶ 0086-0090: discloses ineffective predictors can be identified…an ineffective predictor is a predictor that does not serve to effectively predict a desired job performance criterion.) due to: 
profile updating loss due to one or more applicants not updating their respective profiles after becoming hired in response to applications to job postings (¶ 0016, 0086-0090: discloses items identified as ineffective predictors can be removed from the job application. Information collected based on the new job application can be used to build a refined model.  In this way, the system can exhibit adaptive learning and maintain its effectiveness even if conditions change over time.), competition loss due to posters finding applicants from other hiring platforms, or multi-opportunity overcounting due to an applicant applying to multiple job postings within a single organization and becoming hired at one of them while each of the multiple job postings being marked as a confirmed hire.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the job posting system of Budzienski to include wherein a first parameter of the plurality of parameters of an job posting accounts for an imperfection in predictions generated by the model due to profile updating loss due to one or more applicants not updating their respective profiles after becoming hired in response to applications to job postings, as disclosed by Scarborough to achieve the claimed invention. As disclosed by Scarborough, the motivation for the combination would have been remove ineffective parameters and build a refined model so that predictive accuracy for employee selection can be achieved. (¶ 0016)

With respect to claim 9, the combination of Budzienski, Flynn, and Scarborough discloses the method of Claim 8, 
wherein a second parameter of the plurality of parameters allows for the imperfection in the prediction of the confirmed hire to increase as the number of weighted applications of a job posting increases. (¶ 0016, 0086-0090: Scarborough discloses information collected based on the new job application can be used to build a refined model.  In this way, the system can exhibit adaptive learning and maintain its effectiveness even if conditions change over time.)

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 

With Respect to Rejection Under 35 USC 101
Applicant argues “The Applicant submits the instant claims are not directed to an abstract idea, and thus are patent eligible. In particular, the claims capture an approach for solving the technical problem of "improving the quality of signal pertaining to application of an opportunity" (i.e. a job posting) "to improve the likelihood that the [job posting] will result in a confirmed hire." Example embodiments provide, for example, a "technical solution [that] involves systems and methods that "incorporate more feedback and quality signals on application in order to generate more accurate predictions.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts section 2106.05 (a) of the MPEP indicates it is important to note the judicial exception alone cannot provide the improvement.  Here, the remarks set forth an improvement to the judicial exception in a conclusory manner, i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art. The Examiner has properly analyzed the claim limitations with respect to the abstract idea groupings under prong one of the two-part analysis as the rejection identified the specific limitations that fall within the mathematical concepts and methods of organizing human activity groupings enumerated in the MPEP.  For these reasons, the rejections under 101 are be maintained.

Applicant further argues “Regarding group (a), the above elements are not directed to any mathematical relationships, mathematical formulas or equations, or mathematical calculations, but rather an ordered combination for selecting a provisioned route from a set of candidate routes. While the claim may include a limitation of determining a quality signal, the limitation is merely an intermediary step in the process to improve the hire rate for job seekers based on the opportunities (i.e. job positing) presented.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and asserts although an abstract idea may described at different levels of abstraction the remarks here do not make the claimed invention any less abstract. As previously explained, the limitations of claims 1 and 12 as drafted under their broadest reasonable interpretation fall within the “mathematical concepts” and “certain methods of organizing human activity” groupings of abstract ideas because other than reciting [“a computer implemented”], the series of steps describe mathematical relationships/calculations for predicting “a confirmed hire” and “scoring a particular job posting” which encompasses mathematical concepts (i.e., mathematical relationships, calculations) and commercial interactions (i.e., marketing or sales activities or behaviors, and business relations.).  For these reasons, the rejections under 101 are being maintained.
Applicant further argues “In Prong 2 of Step 2A, even if the pending claims in this case could somehow be construed as being directed to an abstract idea, which the undersigned denies, the claims are nevertheless directed to patent eligible subject matter because they integrate a practical application. The Revised Guidance explains: "[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." The Revised Guidance explains that a claim integrates a practical application when an additional element reflects an improvement in the functioning of a computer or an improvement to other technology or technical field. The undersigned submits that the claims recite an improvement to a technical field. As discussed in the as-filed Application, "[R]elated technique, multiple models are trained and used to generate a probability that a particular application from a particular applicant to a particular opportunity will result in a confirmed hire." "An advantage of this approach is that the model has improved accuracy over a model that is trained based on all opportunities, regardless of segment affiliation. Indeed, opportunities from some segments may have very different quality signals compared to opportunities from other segments." As a result, the hire rate on a platform is improved. This will also cause job seekers to tailor their job postings for job search so that a broad net does not need to be cast for hiring. Therefore, the claimed approach improves the technical field of predicting hires in an opportunity platform.”  The Examiner respectfully disagrees. 
	The Examiner finds the response unpersuasive and asserts merely adding generic computer components to perform the method is not sufficient to show an improvement to technology. For example, claim 1 now recites “a computer implemented method”. In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations. Additionally, “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). The features relied upon by Applicant (such as with respect to improved accuracy, hiring rate) are part of the judicial exception discussed above in prong one and do not comprise additional elements, individually or in combination that integrate the exception into a practical application.  For these reasons, the rejection under 101 are being maintained.

Applicant further argues “The Revised Guidance further explains that a claim integrates a practical application when Revised Guidance, at 9 and 10. Revised Guidance, at 19. As-filed Application at [0015] [0086]. an additional element uses a judicial exception in conjunction with a particular machine that is integral to the claim. Importantly, the Revised Guidance explains that analysis of whether the claims integrate a practical application excludes any consideration of whether the elements are well- understood, routine, conventional activity. The Applicant submits that the claims capture a practical application because a particular machine that is described is "a special-purpose machine that is customized to perform the operations specified in the instructions." Thus, the particular machine is integral to the claimed approach.”  The Examiner respectfully disagrees.   
	The Examiner finds the response unpersuasive and asserts section 2106.05(b) of the MPEP indicates it is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015). As can be seen from Applicant’s Specification in at least ¶ 0089 - For example, FIG. 5 is a block diagram that illustrates a computer system 500 upon which an embodiment of the invention may be implemented. Computer system 500 includes a bus 502 or other communication mechanism for communicating information, and a hardware processor 504 coupled with bus 502 for processing information. Hardware processor 504 may be, for example, a general purpose microprocessor. Neither the claims nor the Specification discloses a particular machine. The Specification merely describes generic computers or programmed computer to perform generic computer functions. The Examiner reiterates the additional element of using a computer or processor to perform the steps recited in the claims amounts to no more than mere instructions to apply the exception using a generic computer component and cannot provide an inventive concept.   For these reasons, the rejections under 101 are being maintained.

With Respect to Rejections Under 35 USC 103
Applicant’s arguments with respect to claim(s) 1-6, 8-10, 12-17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629